



COURT OF APPEAL FOR ONTARIO

CITATION: Miracle v. Canada (Attorney General), 2017 ONCA 174

DATE: 20170228

DOCKET: M47546 (C63382)

Strathy C.J.O., Laskin and Trotter JJ.A.

BETWEEN

Andrew Clifford Miracle

Appellant/
Moving Party

and

Her Majesty the Queen
The Attorney General of Canada Tyendinaga Township
HSBC
Royal LePage ProAlliance Team Weir Brokerage

Respondents

Glenn P. Bogue, for the appellant

Barbara E. Frederikse, for the respondent HSBC Bank
    Canada

Heard and released orally: February 22, 2017

ENDORSEMENT

[1]

The appellant moves to review the order of Gillese J.A. dated February
    21, 2017, dismissing his motion for a stay pending appeal of the order of
    Kershman J. of the Superior Court of Justice, dated February 15, 2017, which
    dismissed his motion to pay monies into court, or alternatively, for an
    injunction preventing the sale of certain property in Tyendinaga Township by
    the respondent HSBC (the Property).

[2]

We are not persuaded that Justice Gillese erred in her decision and,
    indeed, we agree with her reasons.

[3]

The proposed sale of the Property arises out of proceedings between the
    appellant and HSBC that were fully and finally resolved on consent. That
    settlement is a complete answer to the appellants assertion that HSBC cannot
    sell the Property.

[4]

The appellants oral submissions that he, through the Métis people, has a
    legal claim to the Property based on Simcoe Treaty 3.5 is simply unsupported by
    any adequate evidence.

[5]

For these reasons, the motion is dismissed.

[6]

We fix costs of the motion to the respondent HSBC at $1,750, all
    inclusive.

G.R. Strathy C.J.O.

John Laskin J.A.

G.T. Trotter J.A.


